Per Curiam:
This is an action "brought by the husband upon the same transactions made the subject of the action in Exl v. Gordon (ante, p. 932), and for the reasons set forth in the memoranda handed down in said action the order .appealed from should be reversed, with ten dollars costs and disbursements, and the motion for change of venue to Greene county granted, with ten dollars costs to the appellant. Present — Patterson, P. J., Ingraham, McLaughlin, Clarke and Scott, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.